Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION
This application is a 371 of PCT/EP2017/071381.
The amendments filed on February 18, 2021 has been entered.
Claims 1, 3-5, and 7-19 are pending.
Election/Restrictions
Applicant elected without traverse of Group I with a species election of 
(A)  E. coli with a deletion of the cysE gene and expressing
a.    S. cerevisiae cystathionine-beta-synthase (CYS3)
b.    S. cerevisiae cystathionine-gamma-lyase (CYS4)
c.    Homo sapiens 5HTP decarboxylase (dopa decarboxylase DDC)  
d.    Bos Taurus serotonin acetyltransferase (AANAT) and
e.    Homo sapiens acetylserotonin O-methyltransferase (ASMT)
(B)  ribosylhomocysteine, homocysteine, and cystathionine as the intermediates of the SAH to cysteine biosynthetic pathway 
(C) 5HTP and glucose as the substrate and carbon source
the reply filed on September 8, 2020.   
Claims 4-5, 10-11, 16-17, and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species/invention, there without traverse in the reply filed on September 8, 2020. 
Applicant argues that claims 4-5 should be prosecuted on the merits because claims 4-5 are dependent from claim 1 and require the subject matter drawn to the elected species/invention.  This is not found persuasive.  Although claims 4-5 are drawn to the elected invention, claims 4-5 are not drawn to the elected species.  Applicant elected deletion of CysE as the genetic modification, in addition to expression of CYS3, CYS4, DDC, AANAT, and ASMT. Claim 4 is directed to a genetic modification disrupting an endogenous pathway other than Cysteine and claim 5 is directed to a genetic modification downregulating/deleting an endogenous gene encoding another SAM-dependent methyltransferase.  Therefore, claims 4-5 do are not directed to the elected species.  

Response to Arguments
 	Applicant’s amendment and arguments filed on February 18, 2021 have been fully considered and are deemed to be persuasive to overcome some of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.   

Claim Objection
Claim 2 has been cancelled.  Therefore, the objection of claim 2 has been withdrawn.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 has been amended to recite a conjunction after clause (b).  Therefore, the rejection of claim 1 and claims 2-3, 6-7, 12-14 depending therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn. 

Claim 1 has been amended to clarity that the intermediate is homocysteine.  Therefore, the rejection of claim 1 and claims 2-3, 6-7, 12-14 depending therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn. 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1, 3, 7-9, 12-15, and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.   
It is noted that MPEP 2111.01 states that ''[d]uring examination, the claims must be interpreted as broadly as their terms reasonably allow.'' In this case, the examiner has broadly interpreted the claims to encompass any genetically modified cell, microbial cell, or E. coli comprising (a) any heterologous SAM dependent methyltransferase, any heterologous SAM dependent O-methyltransferase, or any SAM depending methyltransferase, (b) any SAH nucleosidase, any S-ribosylhomoxysteine-lyase, any cystathionine-beta-synthase, and any cystathionine-gamma-lyase,  and (c) a genetic modification comprising downregulation or deletion of an endogenous gene encoding a serine acetyltransferase (CysE) or the enzymes recited in claim 1(c) that disrupts H2S-dependent and/or L-cysteine-dependent biosynthesis of homocysteine in the cell, wherein the growth of the cell is dependent on production of cysteine, a composition comprising said cell and any substrate or substrate precursor of the SAM-dependent methyltransferase, and any carbon source, and a method of producing said cell.  Therefore, the claims are drawn to a genus of genetically modified cells comprising (a) a 
As indicated in MPEP 2163, the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show that Applicant was in possession of the claimed genus. In addition, MPEP 2163 states that a representative number of species means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.
The recitation of cells comprising (a) “SAM dependent methyltransferase” or “SAM dependent O-methyltransferase”, (b) “SAH nucleosidase”, “S-
The specification is limited to the disclosure of a genetically modified E. coli comprising (a) Homo sapiens acetylserotonin methyltransferase (ASMT), (b) Homo sapiens 5HTP decarboxylase (DDC), Bos Taurus serotonin acetyltransferase (AANAT), S. cerevisiae cystathionine-beta-synthase (CYS4), and S. cerevisiae cystathionine-gamma-lysase (CYS3) ,and (c) deletion of its cysE gene, wherein the growth of the E. coli is dependent on the production of cysteine from SAH, a composition comprising the E. coli, glucose, and 5HTP, and a method of producing the E. coli.  While MPEP 2163 E. coli and the structure of the claimed genus of cells.  Therefore, the specification fails to describe a representative species of the claimed genus.  
Given this lack of additional representative species as encompassed by the claims, applicants have failed to sufficiently describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize applicants were in possession of the claimed invention.  
Applicant is referred to the revised guidelines concerning compliance with the written description requirement of U.S.C. 112, first paragraph, published in the Official Gazette and also available at www.uspto.gov.
In response to the previous Office Action, Applicant has traversed the above rejection.  
Applicant argues that since claim 1 has been amended to include the subject matter of enzymes of the biosynthetic pathway from S-adenosylhomocysteine (SAH) to cysteine (a SAH nucleosidase, an S-ribosylhomocysteine-lyase, a cystathionine-beta-synthase and a cystathionine-gamma-lyase, or alternatively, a SAH hydrolase, a cystathionine-beta-synthase and a cystathionine-gamma-lyase), enzymes encoded by 
This is not found persuasive.  
As discussed in the written description guidelines, the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.  A representative number of species means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  Satisfactory disclosure of a representative number depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features of the elements possessed by the members of the genus in view of the species disclosed.  For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only a few species within the genus.  As such, the description of solely functional features present in all 
In the instant application, the claims are not drawn to the exemplary enzymes.  Instead, the claims are drawn to genetically modified cells comprising (a) a genus of SAM dependent methyltransferase, heterologous SAM dependent methyl transferase, or heterologous SAM dependent O-methyltransferase, (b) a genus of SAH nucleosidase (Mtn), S-ribosylhomoxysteine-lyase, cystathionine-beta-synthase, and cystathionine-gamma-lyase, and (c)  genetic modifications comprising of downregulation or deletion of endogenous gene encoding a serine acetyltransferase (CysE) or the enzymes recited in claim 1(c) that disrupts H2S-dependent and/or L-cysteine-dependent biosynthesis of homocysteine in the cell, wherein the growth of the cell is dependent on production of cysteine.  The claimed invention requires a defined number of enzymes/genes, wherein expression and deletion of the enzymes/genes results in a cell whose growth is dependent on the production of cysteine.  The specification is limited to the disclosure of a genetically modified E. coli comprising (a) Homo sapiens acetylserotonin methyltransferase (ASMT), (b) Homo sapiens 5HTP decarboxylase (DDC), Bos Taurus serotonin acetyltransferase (AANAT), S. cerevisiae cystathionine-beta-synthase (CYS4), and S. cerevisiae cystathionine-gamma-lysase (CYS3) ,and (c) deletion of its cysE gene, wherein the growth of the E. coli is dependent on the production of cysteine from SAH, a composition comprising the E. coli, glucose, and 5HTP, and a method of producing the E. coli. Although Tables 1-3 discloses exemplary enzymes/genes that can be expressed or deleted, a “laundry list” disclosure of every possible moiety does not necessarily constitute a written description of every species in a genus because it would Fujikawa v. Wattanasin, 93 F.3d 1559, 1571, 39 USPQ2d 1895, 1905 (Fed. Cir. 1996) or MPEP 2163. While the exemplary enzymes/genes were known in the art, this knowledge alone would not allow one level of skill in the art to immediately envisage the claimed modified cell, wherein the growth of the cell is dependent on the production of cysteine from SAH.   Although expression of exogenous enzymes was known in the art, directing carbon flow towards a target product via genetic engineering is subject to feedback inhibition and carbon source inhibition, and bottlenecks caused by accumulation of intermediates. Therefore, the level of skill and knowledge in the art is such that one of ordinary skill would not be able to identify without further testing which combination of enzymes/genes to express and delete in any microbial cell, any bacterial cell, and E. coli to produce a cell whose growth is dependent on the production of cysteine from SAH. 
Hence the rejection is maintained.
	
 
Claims 1, 3, 7-9, 12-15, and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a genetically modified E. coli comprising (a) Homo sapiens acetylserotonin methyltransferase (ASMT) (b) Homo sapiens 5HTP decarboxylase (DDC), Bos Taurus serotonin acetyltransferase (AANAT), S. cerevisiae cystathionine-beta-synthase (CYS4), and S. cerevisiae cystathionine-gamma-lysase (CYS3) and (c) deletion of its cysE gene, wherein the growth of the E. coli is dependent on the production of cysteine from SAH, a composition comprising the E. coli, glucose, and 5HTP, and a method of E. coli, does not reasonably provide enablement for cells comprising a large number of heterologous polynucleotides and modification of endogenous genes, wherein the growth of the cell is dependent on production of cysteine from SAH.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.  
Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988). They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.
The breadth of the claims.
It is noted that MPEP 2111.01 states that ''[d]uring examination, the claims must be interpreted as broadly as their terms reasonably allow.'' In this case, the examiner has broadly interpreted the claims to encompass any genetically modified cell, microbial cell, or E. coli comprising (a) any heterologous SAM dependent methyltransferase, any heterologous SAM dependent O-methyltransferase, or any SAM depending methyltransferase, (b) any SAH nucleosidase, any S-ribosylhomoxysteine-lyase, any cystathionine-beta-synthase, and any cystathionine-gamma-lyase,  and (c) a genetic modification comprising downregulation or deletion of an endogenous gene encoding a serine acetyltransferase (CysE) or the enzymes recited in claim 1(c) that disrupts H2S-
The claims are not commensurate with the enablement provided by the disclosure with regard to the extremely large number of cells comprising a large number of heterologous polynucleotides and modification of endogenous genes, wherein the growth of the cell is dependent on production of cysteine from SAH.  In the instant case, the specification is limited to the disclosure of a genetically modified E. coli comprising (a) Homo sapiens acetylserotonin methyltransferase (ASMT) (b) Homo sapiens 5HTP decarboxylase (DDC), Bos Taurus serotonin acetyltransferase (AANAT), S. cerevisiae cystathionine-beta-synthase (CYS4), and S. cerevisiae cystathionine-gamma-lysase cysE gene, wherein the growth of the E. coli is dependent on the production of cysteine from SAH, a composition comprising the E. coli, glucose, and 5HTP, and a method of producing the E. coli.
The quantity of experimentation required to practice the claimed invention based on the teachings of the specification.
While the skilled artisan can transform/genetically modify a cell with using well-known and widely used techniques in the art and create a biosynthesis pathway with various enzymes, the amount of experimentation required is not routine due to the fact that the number of species encompassed by the claims is extremely large and due to the fact that the specification fails to disclose a delineated set of enzymes/genetic modifications and cells, wherein the growth of the cell is dependent on production of cysteine from SAH.
In the absence of: (a) rational and predictable scheme for making any genetically modified cell whose growth is dependent on production of cysteine from SAH and (b) a correlation between structure and the activity of growth on cysteine produced from SAH in any cell having unknown structure, the specification provides insufficient guidance as to which of the essentially infinite possible choices is likely to be successful.  One of skill in the art would have to test these infinite possible cells/enzymes/genes to determine which genetically modified cells can grow on cysteine produced from SAH.  While enablement is not precluded by the necessity for routine screening, if a large amount of screening is required, as is the case herein, the specification must provide a reasonable amount of guidance which respect to the direction in which the experimentation should proceed so that a reasonable number of species can be selected for testing.  In view of 
The state of prior art, the relative skill of those in the art, and predictability or unpredictability of the art.
The specification does not provide any teaching or guidance as to (1) a set of enzymes/modified genes/cells that grow on cysteine produced from SAH other than a genetically modified E. coli comprising (a) Homo sapiens acetylserotonin methyltransferase (ASMT) (b) Homo sapiens 5HTP decarboxylase (DDC), Bos Taurus serotonin acetyltransferase (AANAT), S. cerevisiae cystathionine-beta-synthase (CYS4), and S. cerevisiae cystathionine-gamma-lysase (CYS3) and (c) deletion of its cysE gene, wherein the growth of the E. coli is dependent on the production of cysteine, (2) which combinations of enzymes/modified genes/cells to use in order to arrive at a genetically modified cell that grows on cysteine produced from SAH, and (3) the general tolerance of cells to genetic modifications of disruptions/deletions of H2S and/or cysteine-dependent biosynthesis of homocysteine.   
The amount of direction or guidance presented and the existence of working examples.  
The specification is limited the disclosure of a genetically modified E. coli comprising (a) Homo sapiens acetylserotonin methyltransferase (ASMT) (b) Homo sapiens 5HTP decarboxylase (DDC), Bos Taurus serotonin acetyltransferase (AANAT), S. cerevisiae cystathionine-beta-synthase (CYS4), and S. cerevisiae cystathionine-gamma-lysase (CYS3) and (c) deletion of its cysE gene, wherein the growth of the E. coli is dependent on the production of cysteine, a composition comprising the E. coli, E. coli.  The specification fails to provide guidance on which set of enzymes/modified genes/cells that grow on cysteine produced from SAH other than a genetically modified E. coli comprising (a) Homo sapiens acetylserotonin methyltransferase (ASMT) (b) Homo sapiens 5HTP decarboxylase (DDC), Bos Taurus serotonin acetyltransferase (AANAT), S. cerevisiae cystathionine-beta-synthase (CYS4), and S. cerevisiae cystathionine-gamma-lysase (CYS3) and (c) deletion of its cysE gene, wherein the growth of the E. coli is dependent on the production of cysteine.  
Thus, in view of the overly broad scope of the claims, the lack of guidance and working examples provided in the specification, the high level of unpredictability of the prior art in regard to structural changes and their effect on function and the lack of knowledge about a correlation between structure and function, an undue experimentation would be necessary one having ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims.   The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without sufficient guidance, determination of polypeptides having the desired biological characteristics recited in the claim are unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue.  See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).
In response to the previous Office Action, applicants have traversed the above rejection.  

This is not found persuasive.  The claims are drawn to genetically modified cells comprising (a) any SAM dependent methyltransferase, any heterologous SAM dependent methyl transferase, or any heterologous SAM dependent O-methyltransferase, (b) any SAH nucleosidase (Mtn), S-ribosylhomoxysteine-lyase, cystathionine-beta-synthase, and cystathionine-gamma-lyase, and (c)  genetic modifications comprising of downregulation or deletion of endogenous gene encoding a serine acetyltransferase (CysE) or the enzymes recited in claim 1(c) that disrupts H2S-dependent and/or L-cysteine-dependent biosynthesis of homocysteine in the cell, wherein the growth of the cell is dependent on production of cysteine.  The claimed invention requires a defined number of enzymes/genes, wherein expression and deletion of the enzymes/genes results in a cell whose growth is dependent on the production of cysteine.  The specification is limited to the disclosure of a genetically modified E. coli comprising (a) Homo sapiens acetylserotonin methyltransferase (ASMT), (b) Homo sapiens 5HTP decarboxylase (DDC), Bos Taurus serotonin acetyltransferase (AANAT), S. cerevisiae cystathionine-beta-synthase (CYS4), and S. cerevisiae cystathionine-gamma-lysase (CYS3) ,and (c) deletion of its cysE gene, wherein the growth of the E. coli is dependent on the production of cysteine from SAH, a composition comprising the E. coli, glucose, and 5HTP, and a method of producing E. coli.  Tables 1-3 discloses exemplary enzymes/genes that can be expressed or deleted.  Although expression of heterologous enzymes and deletion of endogenous genes were known in the art, directing carbon flow towards a target product via genetic engineering is subject to feedback inhibition and carbon source inhibition, and bottlenecks caused by accumulation of intermediates. The specification provides no guidance with regard to which specific enzymes/genes to express in which microbial, bacterial, or E. coli cells.  Without specific guidance, those skilled in the art will be subjected to undue experimentation of making and testing each of the enormously large number of enzymes/genes and microorganism from such experimentation.   Therefore, it would require undue experimentation of the skilled artisan to make the claimed cell.   
Hence the rejection is maintained.         

Claim Rejections - 35 USC § 102
  Claim 1 has been amended to recite a cell comprising a heterologous SAM dependent methyltransferase and Qiu does not teach or suggest such as cell.  Therefore, the rejection of claim(s) 1-2, 6-7, and 12-13 under 35 U.S.C. 102(a)(2) as being anticipated by Qiu (Journal of Basic Microbioogy, 2014, pp. 670-677, 54. – form PTO-1449) has been withdrawn.  

Claim 1 has been amended to recite a cell comprising a heterologous SAM dependent methyltransferase and Groff does not teach or suggest such as cell.  Therefore, the rejection of claim(s) 1-2, 6-7, 12-13, 15, and 18 under 35 U.S.C. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1, 3, 7-9, 12-15, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knight (US 2015/0024440 – cited previously on form PTO-892), Groff (WO 2016/004024 - cited previously on form PTO-892), and Cherest (JOURNAL OF BACTERIOLOGY, Sept. 1993, p. 5366-5374. – cited previously on  form PTO-892).
Regarding claims 1(a), 7, 9, 12, 13, 15(a) and 18, Knight discloses a genetically modified E. coli comprising (a) a heterologous SAM-dependent methyltransferase, such as Homo sapiens acetylserotonin O-methyltransferase (ASMT), and a method of preparing said E. coli (Figure 3, [0034], [0114]-[0116] and Examples 7-17).  The genetically modified E. coli of Knight also comprises Homo sapiens 5HTP decarboxylase (dopa decarboxylase DDC) and Bos Taurus serotonin acetyltransferase (AANAT), resulting in a strain that produces melatonin, a widely used over the counter dietary supplement ([0003] and [0099] and [0108-0113]).  Regarding claim 1(b)(i), E. coli comprises a SAM cycle which is native and constitutively expressed in E. coli and thus the E.coli of Knight has endogenous SAH hydrolase and SAH nucleosidase ([0190]).  Regarding claim 13, Knight discloses a composition comprising a plurality of the E. coli cells (Examples 8-9, 12, and 14-15). Regarding claim 14, Knight discloses culturing  said E. coli cells in a culture medium comprising methionine, glucose and tryptophan, a precursor of the SAM-dependent methyltransferase ([0038] and Examples 7 and 10).
Knight does not disclose deleting endogenous serine acetyltransferase (cysE) and expressing heterologous S. cerevisiae cystathionine-beta-synthase (CYS3) and S. cerevisiae cystathionine-gamm-lyase (CYS4).  
E. coli cell comprising a deletion of its serine acetyltransferase (cysE), which disrupts L-cysteine dependent biosynthesis of homocysteine, resulting in strains that are unable to grow in medium lacking cysteine ([0005]-[0006], [0010]-[0014], [0066], [0071] and claims 1-34).  Groff discloses complementing the auxotrophic strain with an expression plasmid that can restore the ability of the strain to grow in media lacking cysteine, resulting in high growth capacity ([0004] and [0072]).
Regarding claims 1(b), 3, 8-9, 15, and 18, Cherest discloses cloning and expression of S. cerevisiae cystathionine-beta-synthase and S. cerevisiae cystathionine-gamma-lyase (abstract and pages 5367-5368).  Cystathionine-beta-synthase converts homocysteine, an intermediate of the SAM cycle, to cystathionine and cystathionine-gamma-lyase converts cystathionine to cysteine (Figure 1). 
Therefore, in combing the teachings of the above references, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to further modify the E. coli of Knight by deleting its cysE gene and complementing the resulting auxotrophic strain with genes encoding enzymes restoring growth, such as S. cerevisiae cystathionine-beta-synthase and S. cerevisiae cystathionine-gamma-lyase, along with heterologous ASMT, which converts SAM and acetylserotonin to melatonin.   One having ordinary skill in the art would have been motivated to so in order to make a strain with high growth capacity and increasing yield of melatonin, coupling expression of ASMT to growth, and providing a selection system for E. coli comprising heterologous ASMT.  One of ordinary skill in the art would have had a reasonable expectation of success since Groff discloses deletion of the E. coli resulting in a strain that is unable to grow in media lacking cysteine, Cherest discloses cloning of S. cerevisiae cystathionine-beta-synthase and S. cerevisiae cystathionine-gamma-lyase, and expression of heterologous genes in E. coli was well known and practiced in the art, as disclosed by Knight.  
Therefore, the above references render claims 1, 3, 7-9, 12-15, and 18 prima facie obvious.
In response to the previous Office Action, Applicant has traversed the above rejection.  Applicants should note that the rejection has been amended in light of the amendment of the claims.  
Applicant argues that the reference fails to provide a teaching or suggestion for additional subject matter included in currently amended Claim 1 because both Groff and Cherest fail to cure the deficiencies of Knight: Groff simply teaches an auxotrophic strain modified to have the ability to grow in media lacking cysteine through reintroduction of the cysE-gene via an expression plasmid and while Cherest discloses the cloning and expression of S. cerevisiae cystathionine-beta-synthase and S. cerevisiae cystathionine-gamma-lyase, which were known in the art and cited by Applicant (Table 2 of Applicant's originally filed application), Cherest fails to disclose or suggest use of such enzymes in a host cell as required by Applicant's amended claims 
This is not found persuasive. "[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom”, see MPEP 2144.01.  The difference between the E. coli of Knight and the cell of the claimed invention is that the E. coli of Knight does not comprises (1) a S. cerevisiae cystathionine-beta-synthase (CYS3) and S. cerevisiae cystathionine-gamm-lyase (CYS4).  (1) Groff discloses a genetically modified E. coli cell comprising a deletion of its serine acetyltransferase (cysE), which disrupts L-cysteine dependent biosynthesis of homocysteine, resulting in strains that are unable to grow in medium lacking cysteine ([0005]-[0006], [0010]-[0014], [0066], [0071] and claims 1-34).  Deletion of cysE Groff discloses complemented auxotrophic strains contain an expression plasmid that can restore the ability of the strain to grow in media lacking the growth requiring amino acid (auxotrophic amino acid).  It was known in the art that overexpression of proteins during bacterial growth frequently results in slower growth rates and lower protein synthetic activity in extracts prepared from bacteria (Groth [0003]).  (2) Cherest discloses cloning and expression of S. cerevisiae cystathionine-beta-synthase and S. cerevisiae cystathionine-gamma-lyase (abstract and pages 5367-5368).  Cherest discloses these two enzymes are required for cysteine synthesis from homocysteine via cystathione (abstract and Figure 1). Homocysteine is an intermediate of the SAM cycle.  Therefore, it would have been obvious to one having ordinary skill in the art would to modify the E. coli of Knight by deleting its endogenous cysE gene and complementing the resulting auxotrophic strain by expressing S. cerevisiae cystathionine-beta-synthase (CYS3) and S. cerevisiae cystathionine-gamma-lyase (CYS4) enabling E. coli produce cysteine and grow on cysteine.  One having ordinary skill in the art would have been motivated to do so in order to make a high growth capacity E. coli for production of heterologous polypeptides of interest and compounds of interest, such as ASMT and melatonin.  
 S. cerevisiae cystathionine-gamma-lyase (CYS4) themselves, see page 5368, 2nd column.  
This is not found persuasive.  Cherest is not limited to disruption of these genes.  Cherest discloses that CYS3 and CYS4 are required for cysteine synthesis from homocysteine via cystathione (abstract and Figure 1).  Therefore, one having ordinary skill in the art would have been motivated to express CYS3 and CYS4 in E. coli comprising ΔCysE in order to restore growth on cysteine.
Applicant argues that none of the cited references disclose or suggest such a growth selection system on methionine. 
This is not found persuasive.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., growth selection system on methionine) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues that since Groff teaches the restoration of the cysE deletion by expressing cysE from a plasmid and that Cherest, if anything, suggests obtaining cysteine auxotrophs by disruption of the genes encoding cystathionine-beta-synthase and cystathionine gamma-lyase rather than expressing them in a host with a cysE deletion, it is unclear how one of skill in the art would combine all three references 
This is not found persuasive. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In the instant case, Cherest is not limited to disruption of CYS3 and CYS4.  Cherest discloses that CYS3 and CYS4 are required for cysteine synthesis from homocysteine via cystathione (abstract and Figure 1).  Homocysteine is an intermediate of the SAM cycle.  Therefore, one having ordinary skill in the art would have been motivated to express CYS3 and CYS4 in the E. coli of Knight comprising ΔCysE in order to enable said E. coli to convert homocysteine, an intermediate of the SAM cycle, to cysteine via cystathione, thereby coupling expression of ASMT to growth and provide a selection system for E. coli comprising heterologous ASMT with high growth capacity and increasing yield of melatonin by producing cysteine.  
	Hence the rejection is maintained.

Conclusion

	Claims 1, 3-5, and 7-19 are pending.

	Claims 4-5, 10-11, 16-17, and 19 are withdrawn.

	Claims 1, 3, 7-9, 12-15, and 18 are rejected.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG D PAK whose telephone number is (571)272-0935.  The examiner can normally be reached on M-Th: 8:00am - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.